ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew David on 02/10/2021.

Claims 1, 5 and 7-11 have been amended to:

1.	(Currently Amended) A start-stop device for bringing about an automatic switch-off or switch-on operation of a 
	switch-off logic, by way of which the operation of the drive machine is carried out when the motor vehicle is moving; and
	switch-on logic, by way of which the operation of the 
	at least one of the switch-off operating strategy and the switch-on operating strategy is based on a wheel torque determined from one or more signals of the motor vehicle and/or a transmission of the motor vehicle;

		a current or predicted vehicle tractive torque,
		a current or predicted crawl torque,
		a current or predicted downhill torque,
	a predicted wheel torque and/or
a current or predicted braking torque of the motor vehicle, when a the operation 
the switch-on operating strategy takes into account present or determinable information relating to:
	the [[a]] predicted vehicle tractive torque,
	the [[a]] predicted crawl torque 
	the [[a]] current or predicted downhill torque, and/or
	the [[a]] current or predicted braking torque of the motor vehicle, when a the operation 
	the switch-on operating strategy is configured to bring about an automatic start of the drive machine when it is established that the current braking torque of the motor vehicle is no smaller than a value of the [[a]] predicted vehicle tractive torque 

5.	(Currently Amended) The start-stop device according to claim 1, wherein the predicted vehicle tractive torque is determinable based on the [[a]] predicted crawl and wherein the predicted crawl torque is determinable based on an the [[a]] transmission, a planned gear of the transmission to be engaged, or a planned idling speed of the drive machine.

7.	(Currently Amended) The start-stop device according to claim 6, wherein the predicted vehicle tractive torque is determinable based on the [[a]] 

8.	(Currently Amended) The start-stop device according to claim 1, wherein the predicted vehicle tractive torque is determined as follows:
	determining a current speed of the vehicle or an output speed of the 
	determining a virtual turbine speed of a converter arranged between the drive machine and the transmission based on the current speed of the vehicle or the output speed of the transmission and a planned gear of the transmission to be engaged;
	determining a predicted turbine speed, wherein the predicted turbine speed is determined from the virtual turbine speed and based on a delay time[[,]] which is required for starting the drive machine and 
	determining the [[a]] predicted crawl torque based on the the current or predicted [[a]] downhill torque acting on at least one wheel of the motor vehicle; and
	determining the predicted vehicle tractive torque based on the , and the current or predicted [[a]] braking torque of the motor vehicle 

9.	(Currently Amended) The start-stop device according to claim 1, wherein the transmission of the motor vehicle is 

10.	(Currently Amended) A method for bringing about an automatic switch-off or switch-on operation of a 
	bringing about the automatic switch-off operation of the drive machine when the motor vehicle is moving; and
	bringing about the automatic switch-on operation of the 
	the switch-off operating strategy and/or the switch-on operating strategy is based on a wheel torque determined from one or more signals of the motor vehicle and/or the automatic transmission of the motor vehicle;
	the switch-off operating strategy takes into account present or determinable information relating to:
		a current or predicted vehicle tractive torque,
		a current or predicted crawl torque,
		a current or predicted downhill torque,
		a predicted wheel torque and/ or
of the motor vehicle, when a the operation 
the switch-on operating strategy takes into account present or determinable information relating to:
	the [[a]] predicted vehicle tractive torque,
	the [[a]] predicted crawl torque 
	the [[a]] current or predicted downhill torque, and/or
	the [[a]] current or predicted braking torque of the motor vehicle, when a the operation 
	the switch-on operating strategy is configured to bring about an automatic start of the drive machine when it is established that the current braking torque of the motor vehicle is no smaller than a value of the [[a]] predicted vehicle tractive torque 

11.	(Currently Amended) A start-stop device for bringing about an automatic switch-off or switch-on operation of a 
	switch-off logic, by way of which the operation of the drive machine is carried out when the motor vehicle is moving; and
	switch-on logic, by way of which the operation of the 
	each of the switch-off operating strategy and the switch-on operating strategy are based on a wheel torque determined from one or more signals of the motor vehicle and/or a transmission of the motor vehicle;
	the switch-off operating strategy takes into account present or determinable information relating to:
		a current or predicted vehicle tractive torque,
		a current or predicted crawl torque,
		a current or predicted downhill torque,
	a predicted wheel torque and/or
a current or predicted braking torque of the motor vehicle, when a the operation 
the switch-on operating strategy takes into account present or determinable information relating to:
	the [[a]] predicted vehicle tractive torque,
	the [[a]] predicted crawl torque 
	the [[a]] current or predicted downhill torque, and/or
	the [[a]] current or predicted braking torque of the motor vehicle, when a the operation 
	the switch-on operating strategy is configured to bring about an automatic start of the drive machine when it is established that the current braking torque of the motor vehicle is no smaller than a value of the [[a]] predicted vehicle tractive .

Reasons for Allowance
Claims 1 and 5-11 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art fails to teach a start-stop device configured such that the switch-on operating strategy is configured to bring about an automatic start of the drive machine when it is established that the current braking torque of the motor vehicle is no smaller than a value of a predicted vehicle tractive torque in combination with the other claim limitations.
The prior art of record teaches the provision of considering wheel torque when enabling an automatic start and/or stop of a drive machine/engine [see US 20050211479 (Tamor)], and the closest prior art with respect to the aforementioned limitations (emphasized above) is that of US 20150046050 (Christen), such that Christen teaches a switch-off operating strategy that includes the determination of a comparatively high braking torque exceeding (being no smaller than) the currently available braking torque of the drive machine/engine. However, Christen fails to suggest comparing the comparatively high braking torque with a predicted/anticipated vehicle tractive torque, and using the comparison to affect (or bring about) the automatic start of the drive machine/engine.
As such, the claimed invention(s) may be regarded as both novel and inventive with respect to systems/devices/methods for optimizing comfort for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747